Citation Nr: 0106698	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1996 for the assignment of a total schedular rating of 
100 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action by the 
Department of Veterans Affairs Atlanta, Georgia, regional 
office (RO).  In that decision, the RO assigned a schedular 
rating of 100 percent for the veteran's service-connected 
post-traumatic stress disorder (PTSD), effective from 
September 17, 1996. 


REMAND

A significant change in the law occurred during the pendency 
of the veteran's earlier effective date appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

By a February 1999 rating action, the RO granted a schedular 
rating of 100 percent for the veteran's service-connected 
PTSD and assigned an effective date of September 17, 1996 for 
the award.  Review of this rating action indicates that the 
RO awarded the 100 percent rating for the veteran's 
service-connected PTSD on the basis of evidence that this 
disability rendered the veteran unable to follow a 
substantially gainful employment and pursuant to old 
regulatory criteria in effect prior to October 1996.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (which 
stipulates that a 100 percent disability evaluation for PTSD 
requires evidence that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; that totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy result in profound retreat from mature behavior; and 
that a veteran is demonstrably unable to obtain or retain 
employment.  

According to the February 1999 rating action, as well as the 
statement of the case which was furnished to the veteran and 
his representative in May 1999, the RO assigned the 
September 17, 1996 effective date on the basis that that day 
represented the first time that an increase in the severity 
of the veteran's service-connected PTSD was factually 
ascertainable.  The RO cited the report of an inpatient 
admission on September 17, 1996 and explained that the 
records of this hospitalization indicated that the veteran 
had been found to be unemployable due to his PTSD symptoms.  
The RO explained that several subsequent hospitalization 
records also included conclusions made by attending 
physicians that the veteran was unemployable.  

While the RO has cited September 17, 1996 as the date that 
the increase in severity of the veteran's service-connected 
PTSD was first factually ascertainable, it is unclear from 
the record what document to RO considered to be the veteran's 
reopened claim.  The relevant regulation stipulates that the 
effective date of an award of disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2000).  

Further review of the claims folder indicates that the 
veteran has received treatment for his service-connected PTSD 
at various VA medical facilities, including the VA Medical 
Center (VAMC) in Augusta, Georgia; the VAMC in Salisbury, 
North Carolina; and the VAMC in Tuskegee, Alabama.  The 
claims folder contains records of some of the psychiatric 
treatment that the veteran has received at these medical 
facilities.  However, it is unclear whether all such reports, 
particularly those reflecting psychiatric treatment between 
1995 and 1996, have been obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all VA medical facilities where 
he received psychiatric treatment in 1995 
and 1996.  The RO should then request 
copies of records of all such treatment 
that the veteran cites and that are not 
already on file. 

2.  It is requested that the RO identify 
the veteran's reopened claim and the date 
of receipt.  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal, a 
summary of the evidence received since 
the issuance of the last SSOC, and a 
discussion regarding the statement 
written by the veteran or his 
representative which the agency considers 
to be the increased rating claim upon 
which the grant of the total schedular 
rating of 100 percent was based.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




